DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/20/2021 has been entered.
Status of the Claims
This final office action is in response to applicant’s amendment filed 4/20/2021.  Applicant has amended claims 1, 11, and 19.  Claims 1-20 are currently pending.
Response to Arguments
Applicant's argument with regard to the rejection of claims 1-20 under 35 U.S.C. §101 has been fully considered but it is not persuasive.  

a)	“However, while the focus of the instant application is the development of technology that would improve the technical field of market research and analytics, the claims of the instant application are not directed towards an abstract idea. For example, "panel imbalances reduce the ability of known projection systems in the technical field of market research and analytics to effectively generate accurate and/or useful projection weights for a panel." Specification, para. [0021]. As such, the instant application aims to generate projection weights to reduce and/or eliminate panel imbalance errors. The claims of the present application are directed towards a highly computational approach to address the existing deficiencies in the area of computer-based market research (e.g., a modeling engine to calculate potential spending of the households of interest, a calibration engine to calibrate the potential spending at the one or more stores, a projection engine to reduce panel imbalance errors, etc.). However, the claims themselves are not directed to an abstract idea.”
The examiner respectfully disagrees.  “(A) highly computational approach to address the existing deficiencies in the area of computer-based market research” is an abstract idea falling into two groupings of abstract ideas: “highly computational” places the claims in the Mathematical Concepts grouping while addressing the existing deficiencies in market research “to effectively market to other consumers sharing a similar sociodemographic representation” (specification paragraph [0002]) is a marketing activity placing the claims in the Certain Methods of Organizing Human Activity grouping.
b)	Additionally, the Office action alleges that claim elements including "the apparatus, data analyzer, various engines, computer, processor, database and computer-readable storage medium..." are "generic computer elements performing generic computer functions that, singly or in combination, they amount to no more than mere instructions to apply the exception using generic computer components" Office action, p. 3. However, the recited claim elements are not abstract. For example, the "data analyzer" is not an abstract term in the context of independent claim 1. Rather, the "data analyzer" is specifically used to identify a retailer in a geographic region indicative of shopping bias and identify households of interest in the geographic region having combined panel data. The "modeling engine" is specifically defined to calculate potential  
The examiner respectfully disagrees.  As an initial matter, the examiner notes that Applicant merely asserts that the listed “elements of claim 1 are not merely generic computer elements performing genetic computer functions.”  Applicant merely describes what the elements are programmed to accomplish but does not explain how any non-generic computer elements or non-generic computer functions are used to accomplish those ends.  Applicant’s specification describes these elements, and others, as able to be implemented on a generic computer with a generic processor (paragraphs 205 and 206) as software (paragraphs 125 and 126).
c)		“In addition, claim 1 is grounded in a practical application of market projection systems and applies the claimed elements in a meaningful way to such market projection systems, which makes the claim as a whole more than a mere drafting effort that monopolizes a judicial exception. Accordingly, because claim 1 is patent eligible under Step 2A of the Alice test, there is no need to proceed to Step 2B. Withdrawal of the 35 U.S.C. § 101 rejections of independent claim 1 and all claims depending therefrom is respectfully requested.  
The examiner respectfully disagrees.  The apparatus, analyzer, engines, computer, processor, memory, database and computer-readable storage medium are recited in the claims, and described in the specification (paragraphs 125, 126, and 205-207), at a high-level of generality (i.e., as a generic computer elements performing generic computer functions of collecting and analyzing data) such that, singly or in combination, they amount to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, 
c)	“The particular arrangement of elements in claim 1 of the instant application results in a technical improvement in the field of market projection systems. The Office action points to MPEP 2106.05(a) to highlight that "[a]n indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim..." Office action, p. 4. The instant application presents multiple examples of how the claimed invention improves over known projection systems typically used to calculate household projection weights. For example, the specification discloses that "panel imbalances reduce the ability of known projection systems in the technical field of market research and analytics to effectively generate accurate and/or useful projection weights for a panel." Instant Application, para. [0021] (emphasis added). In addition, "clients of a data measurement company that rely on these known projection systems are adversely affected by erroneous projection data." Id. (emphasis added). Additionally, the recited technical improvements enable improvement of "computational efficiency in generating the projection weights by reducing and/or eliminating a need for re-calculations caused by...imbalance(s) and/or error(s)." Id. at para. [0023] (emphasis added). The technical improvements of claim 1 "maintain accuracy of the projection weights for a combined panel...while using less core panelist data... [that] results in a corresponding reduction in a cost of memory consumption and/or computational resources associated with market research." Id. (emphasis added). The specification provides ample examples of identifying the existing technical problem and explaining the details of an unconventional technical solution expressed in the claim. For example, the elements of claim 1 permit the calculation of projection weights. Such projection weights can be to balance and/or align (e.g., simultaneously) both "(1) projected potential spending of the households of interest relative to observed sales of a target (e.g., a retailer...); and (2) projected population data...for the geographic region relative to associated observed population data of the geographic region..." Id. at para. [0022] (emphasis added). As such, this approach offers a distinct technical improvement over known projection systems.  
The examiner respectfully disagrees.  Market research is not a technical field as there is no technology inherent in carrying out market research.  Market research may be an academic discipline and carrying out market research is a business method.  Applicant has neither identified a technical problem nor provided a technical solution to a technical problem.  The only technical elements in the claims are generic computer elements performing generic computer 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claim 11 recites, in part: 
 	identifying a retailer in a geographic region indicative of shopping bias;
	 identifying households of interest in the geographic region based on combined panel data, the combined panel data representing computer-collected core panelist data and computer-collected auxiliary data, the computer-collected auxiliary data including panel imbalance errors;
	 calculating potential spending of the households of interest at one or more stores of the retailer, the potential spending based on observed spending data; 
	 calculating potential sales of the one or more stores based on the potential spending of the households of interest and other potential spending of other households in the geographic region, the geographic region determined based on coordinates stored in association with the geographic region, 
	aligning the potential sales to observed sales of the one or more stores in connection with satisfaction of a first threshold value, 
	adjusting purchase potentials associated with the one or more stores to enable calculation of potential sales that align to the observed sales prior to calibrating the potential spending;
	calculating projection weights for the combined panel data based on (a) the potential spending at the one or more stores and (b) demographic representation data of the combined panel data.
	generating the projection weights for the households of interest in the geographic region based on the calibrated potential spending at the one or more stores; and
	reducing the panel imbalance errors in the computer-collected auxiliary data based on the projection weights, a reduction in the panel imbalance errors to improve computational efficiency of the projection system.
Independent claims 1 and 19 recite similar limitations

	Additionally, the identifying, generating, and reducing steps are processes that, but for the recitation of generic computer components, could be performed in the human mind, or by a human using a pen and paper.  If a claim limitation, under its broadest reasonable interpretation, covers steps that could be performed in the human mind, or by a human using a pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite several abstract ideas.
	In addition, the claims, as drafted, recite several calculating, aligning and adjusting steps, which place these claims within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claims recite several abstract ideas.
The judicial exception is not integrated into a practical application.  In particular, the claims only recite the additional elements of an apparatus comprising a data analyzer, a modeling engine, a projection engine, and computer memory storing data (claim 1), the fact that the method is computer implemented by executing an instruction with a processor with data stored in a database (claim 11), and a tangible machine-readable storage medium comprising instructions (claim 19).   The apparatus, analyzer, engines, computer, processor, memory, database and computer-readable storage medium are recited in the claims, and described in the specification (see paragraphs 125, 126, and 205-207), at a high-level of generality (i.e., as a generic computer 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the apparatus, analyzer, engines, computer, processor, and computer-readable storage medium, singly or in combination, amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  
The dependent claims add to the judicial exception by further defining various claim elements and/or processes (claims 2-4, 6, 8-10, 12-13, 15, 17 and 18) or by adding further steps to the abstract idea (claims 5, 7, 14, 16, and 20).  Thus, alone or in combination with the claims from which they depend, the dependent claims will not transform the patent-ineligible invention into a patent-eligible invention.

Allowable Subject Matter
The closest prior art, Hunt et al. (US 2008/0319829) in view of Fernandez et al. (Jose Fernandez, Blas Pelegrin, Frank Plastria, and Boglarka Toth, (2007), Solving a Huff-like competitive location and design model for profit maximization in the plane, European Journal of Operational Research, 179, issue 3, p. 1274-1287), teaches an apparatus, method, and non-transitory computer readable medium comprising instructions to reduce panel imbalance errors by identifying a retailer in a geographic region indicative of shopping bias, identifying households of interest in the geographic region having combined panel data, the combined panel data representing core panelist data and auxiliary data, calculating potential spending of the households of interest at one or more stores of the retailer, the potential spending based on observed spending data, calculating potential sales of the one or more stores based on the potential spending of the households of interest and other potential spending of other households in the geographic region, the geographic region determined based on coordinates stored in association with the geographic region, aligning the potential sales to observed sales of the one or more stores in connection with satisfaction of a first threshold value, and calculating projection weights for the combined panel data based on (a) the potential spending at the one or more stores and (b) demographic representation data of the combined panel data.
	The closest prior art does not teach adjusting purchase potentials associated with the one or more stores to enable calculation of potential sales that align to the observed sales prior to calibrating the potential spending.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George H. Walker whose telephone number is (571)270-7056.  The examiner can normally be reached on Mon. - Fri., 7:30 AM - 5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George H. Walker/
Examiner, Art Unit 3683


/ERIC W STAMBER/Supervisory Patent Examiner, Art Unit 3683